 Carlos A. Rasch, OSB #072179
 E-mail: carlos.rasch@multco.us
 Multnomah County Attorney's Office
 500 SE Hawthorne Blvd., Suite 50 I
 Portland, OR 97214
 Telephone: (503) 988-3138
 Facsimile: (503) 988-3377
 Attorney for Creditor Multnomah County.




                     IN THE UNITED STATES BANKRUPTCY COURT

                                   . DISTRICT OF OREGON

In re                                                    Case No.: 18-31644-pcml 1

Sunshine Dairy Foods.Management, LLC,                    Chapter 11

                      Debtor,                            MULTNOMAH COUNTY'S
                                                         OBJECTION AND RESPONSE TO
                                                         NOTICE OF INTENT TO SELL


        1.     Multnomah County is in receipt of Debtor Karamanos Holdings, Inc.'s ("KHI" or

"Debtor") Notice oflntent to Sell Property, Compensate Bmker, and/or Pay Any Secured

Creditor's Fees and Costs; Motion for Authority to Sell Propetiy Free and Clear of Liens; and

Notice of Hearing, Doc. 607, filed on 12/17/18.

        2.     Multnomah County has a limited objection to the sale or auction of the assets

described in the above referenced Doc. 607, as it appears from the notice that Multnomah

County is not listed as a secured creditor for unpaid property taxes due to date. To the extent that

Page 1 ~ MULTNOMAH COUNTY OREGON'S OBJECTION AND RESPONSE TO NOTICE OF
         INTENT TO SELL ·

                                          Multnomah County Attorneys
                                        501 SE Hawthorne Blvd., Suite 500
                                               Pot1la11d, OR 97214
                                       (503) 988-3138; Pax (503) 988-3377
                                          Email: carlos.rnschai}11m!lco,\ls
                     Case 18-31644-pcm11                 Doc 626              Filed 12/26/18
the County's ad valorem taxes are paid or accounted for payment from the sale, Multnomah

County's objection would be withdrawn.

           3.       Multnomah County filed proof of claim #40 (Sunshine Dairy Foods

Management, LLC) in the amount of $28,860.54 for real property located at 915 NE 215 1

Avenue, Portland, OR 97232, and personal properties located at 801 NE 21sT Avenue, Portland,

OR 97232., 8440 WI/NE Halsey ST., Portland, OR 97220. Additionally, Multnomah County

filed proof of claim #3 (Karamanos Holding, Inc.) in the amount of $74,032.62 for real

property located at 8440 NE Halsey Street, Portland, OR 97220, 801 WI/NE 21 st Avenue,

P01tland, OR 97232, and personal properties located at 8440 NE Halsey Street, Portland, OR

97220., 801 WI/NE 215 1 Ave., P01tland, OR 97232.

           4.       Said indebtedness is for taxes duly and regularly assessed against real and/or

personal property owned by debtor.·

           5.       As of 1/15/19, the amount of real prope1ty taxes owed for the property located at

801 NE 2ist Ave, Portland, OR 97232 is $117,474.87, with interest accruing at the statutory rate

of 16 percent per annum.

           6.       The total amount of taxes owed by Sunshine/Karamanos properties is

$154,747.52, through 1/15/19.

           7.       All personal prope1ty not exenipt from ad valorem tax or subject to special

assessment shall be valued at 100% of its real market value as of January 1 and shall be assessed

as provided in ORS 308.146. The assessment year beginning January 1 corresponds to the tax

year beginning July 1 of the same calendar year.

           8.       Taxable personal property that is removed from the county which it is assessed, or

is sold or otherwise transferred to another owner, on or after January 1 and before July 1 of the

Page 2 -        MULTNOMAH COUNTY OREGON'S OBJECTION AND RESPONSE TO NOTICE OF
                INTENT TO SELL
                                              Multnomah County Attorneys
                                            501 SE Hawthorne Blvd., Suite 500
                                                   Portland, OR 97214
                                           (503) 988-3138; Fax (503) 988-3377
                                             ·Email: cados.rasch@mnltco.us
                         Case 18-31644-pcm11                Doc 626             Filed 12/26/18
assessment year; taxes on the removed, sold or transferred personal property shall be a lien on

the personal prope1ty that attaches as of the day preceding the date of removal, sale or transfer

per ORS 3 l l .405(5)(a).

           9.       Debtor's obligation to the county for ad valorem taxes is automatically secured by

a first priority lien against debtor's real & personal property. Such liens are superior to, and have

priority over all other liens, judgments, mortgages security interests or encumbrances on the

property without regard to date creation, filing or recording as provided in ORS. 311.405 (9) (a).

           10.      For the reasons set out above, Multnomah County respectfully requests the Court

not to grant Debtor's motion without the stipulation that the total tax amount due is impressed as

a lien on the proceeds of sale and Multnomah County is paid in full.

           DATED this 26 th day of D~cember; 2018.

                                                     JENNY M. MADKOUR, COUNTY ATTORNEY
                                                     FOR MULTNOMAH COUNTY, OREGON


                                                     Isl Carlos A. Rasch
                                                     Carlos A. Rasch, OSB No. 072179
                                                     Assistant County Attorney
                                                         OfAttor,1eys for Cred;ior Multnomah County




Page 3 -        MULTNOMAH COUNTY OREGON'S OBJECTION AND RESPONSE TO NOTICE OF
                INTENT TO SELL
                                             Multnomah County Attorucys
                                           50 I SE Hawthorne Blvd., Suite 500
                                                   Portland, OR 97214
                                          (503) 988-3138; Fax (503) 988-3377
                                             Email: carlos.rnsch@nmltco.us
                         Case 18-31644-pcm11                Doc 626             Filed 12/26/18
                                    CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing MULTNOMAH COUNTY'S OBJECTION

AND RESPONSE TO NOTICE OF INTENT TO SELL on December 26, 2018, to the

following persons by the mailing methods indicated:

       Debtor's Attorney by ECF only

       US Trustee, by ECF only

       DATED this 26 th day of December, 2018.

                                               JENNY M. MADKOUR, COUNTY ATTORNEY
                                               FOR MULTNOMAH COUNTY, OREGON


                                               Isl Carlos A. Rasch
                                               Carlos A. Rasch, OSB No. 072179
                                               Assistant County Attorney
                                                 DfAttorneys.for Creditor Multnomah County




Page 1 - CERTIFICATE OF SERVICE

                                        Multnomah County Attorneys
                                     501 SE Hawthorne Blvd., Suite 500
                                            Portland, OR 972 I 4
                                     (503) 988-3138; Fax (503) 988-3377
                                       Email: carlos.rasch@multco.us
                    Case 18-31644-pcm11               Doc 626             Filed 12/26/18
